DETAILED ACTION
Allowable Subject Matter
1.	Claims 21, 23-26, 28-31, 33-36, and 38-40 are allowed.
	The closest prior art of recorded: 
Barber et al. (US 20120020303) teaches transmitting data by concatenating parameters for multiple service flows into a single transmission. Parameters associated with multiple service flows may be grouped together and other parameters that are not associated with multiple service flows are also preferably included within the same single transmission.
Choi et al. (US 20200235867) teaches a base station of the present invention can: transmit, to the terminal, first information related to hybrid ARQ (HARQ) timing by means of higher layer signaling; transmit, to the terminal, scheduling information and second information related to the HARQ timing; transmit, to the terminal, data scheduled by the scheduling information; and receive, from the terminal, positive reception acknowledgement or negative reception acknowledgement (ACK/NACK) information with respect to the data according to the HARQ timing, which is determined on the basis of the first information and the second information.
Barber and Choi do not disclose determining, by a base station, a transmission setting for a group of data transmission configuration in M groups of data transmission configurations, M being a positive integer, wherein the transmission setting comprises a transmission scheme of a data channel corresponding to multiple control information sets on a control channel; and transmitting, by the base station, the multiple control information sets to a mobile station on the control channel based on the transmission setting, wherein each of the multiple control 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641